Separate Opinion.
VALLIANT, J.
I concur in the result reached in this case for the reason that in my judgment there was no evidence that would have sustained a verdict for the plaintiff. The petition limited the negligence charged to that of defendant’s servants in suffering the train to descend- the incline at a dangerous speed. The only evidence attempted in support of that charge was that as the car pitched over the brow of the incline the gripman lost his grip. One witness said that the gripman turned his head and looked back and as he did so the grip-lever slipped out of his hand and fell heavily *108forward. When the end of the road was reached the grip-car fell over and it was then discovered that the grip-bar was broken. If the grip-bar broke as the train pitched over the brow of the incline, which is most probable, it would naturally have jerked the lever out of the gripman’s hand, however careful he may have been. Under those circumstances there was nothing to indicate negligence on the gripman’s part. There was no pretense that there was any defect in the grip-bar which careful inspection could have discovered. The evidence showed that it was an accident, the cause of which is unknown and blame for which can be laid against no one. Under this evidence, if the verdict had been for the plaintiff, the trial judge would not have hesitated to set it aside.
But there were two instructions given for defendant in this case, which in my opinion should not have been given.
I. The fourth instruction for defendant was: “If the jury believe from the evidence that the injuries sustained by the plaintiff were merely the result of accident, then your verdict will be for defendant.”
If the plaintiff sustained injuries, upon the occasion in question, they were certainly “the result of accident,” and they were “merely the result of an accident,” and even if the accident had been brought about by the negligence of the defendant, still the injuries were “merely the result of accident.” It is argued in defense of this instruction that it means accident without fault on the part of defendant’s servants. If the counsel who drew the instruction had intended to limit it to that meaning, apt words to that effect would naturally have been used.
In Henry v. Grand Ave. Ry. Co., 113 Mo. 525, an instruction like the one now under discussion was held not to be error. But that case was like the case at bar in one important *109respect, that is, the verdict was clearly for the right party, and the court was satisfied that the jury had not in fact been misled by the instruction. In commenting on another instruction in that case, which the court said was objectionable, the court, per Burgess, L, said: “We can not say that the jury was misled by it, as they found the only verdict they could have found consistent with the evidence. Appellate courts ought not to be too critical of the wording of an instruction if satisfied it was harmless in the given case and justice has been done. So in the case at bar, this judgment should not be reversed because this instruction was improperly worded, and liable to misconstruction. But on the other hand, we ought not to commend it as a precedent to be followed. There was no necessity for an instruction in such ambiguous terms. If it was intended to instruct the jury that the verdict should be for the defendant if they found that the plaintiff’s injuries were the result of an accident without negligence on the part of defendant or of an accident the cause of which is unknown, it should have been so expressed. In the form in which it was given, it is liable to be misinterpreted and to mislead, and it should not have been so given.
H, Defendant’s ninth instruction is: “The plaintiff Peary was a witness in his own behalf; the jury are the sole judges of his credibility;, all statements made by him, if any, which are against his interest, must be taken as true; but his statements in his own favor are only to be given such credit as the jury under all the facts and circumstances in evidence deem them entitled to.”
This instruction is inconsistent in its own terms. It first informs the jury that they are the sole judges of the credibility of the particular witness, and then undertakes to control them in that respect. It informs them, in effect, that what-, ever the witness may have said against his own interest, *110whether casually or deliberately, lightly or solemnly, the jury must take as absolutely true, but they must beware of him when he speaks in his own behalf.
An instruction of this kind has upon several occasions been approved by this court in a criminal case, but it has never had the unanimous approval of the court. In State v. Young, 99 Mo. 666, Judge Sherwood demonstrated that the giving of such an instruction is an invasion of the province of the jury and forbidden by law. The jury are the sole judges of the credibility of the witnesses, • and the court has no right to single out one and lay down rules for the jury to ascertain what weight they ought to give his evidence. But the majority of the court held in that case that the instruction was right, and that decision seems to have been grounded on the statute which, while it removed the common-law disability of the accused and the husband and wife of the accused in a criminal case to testify in his or her behalf, provided “such facts may be shown for the purpose of affecting the credibility of such witness.” The learned judge, just mentioned, pointed out that that provision of the statute was only intended to allow the State to show in evidence thatHhe witness was the husband or wife of the accused as a fact for their consideration, but it did not authorize the court to call that fact to the attention of the jury in an instruction and comment on it. The decision in that case has been followed in other criminal cases, and perhaps it is now to be regarded as settled. But this is the first instance within my observation in which such an instruction has been before this court in a civil case, and whilst I am free to confess that I see no essential principle upon which it could be held inapplicable to a civil, if applicable to a criminal case, unless it be that the temptation to shield one’s self or one’s wife or husband by perjury from the consequences of conviction of crime, is greater than that under the in*111fiueuce of mere pecuniary interest, yet I am unwilling to sanction the extension of the field in which such an instruction may be used. The instruction was harmless in this case, but it should not be approved for a precedent.